In the

     United States Court of Appeals
                  For the Seventh Circuit
Nos. 14-1508 & 14-2002

UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                  v.


COREY GRIFFIN AND
TIMOTHY ALLISON,
                                              Defendants-Appellants.

         Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
            No. 1:10-cr-00741 — John W. Darrah, Judge.


       ARGUED APRIL 6, 2015 — DECIDED MAY 21 , 2015


   Before POSNER and SYKES, Circuit Judges, and SIMON, Chief
District Court Judge.*

    SIMON, Chief District Judge. Corey Griffin and Timothy
Allison were charged with federal drug offenses arising from


*
   Hon. Philip P. Simon of the Northern District of Indiana, sitting by
designation.
2                                            Nos. 14-1508, -2002

an investigation of drug trafficking by the Traveling Vice Lords
street gang which operated on Chicago’s West Side. Griffin,
Allison and their four co-defendants were part of the operation
that sold heroin at two locations in Chicago—one at the
intersection of Christiana and Chicago Avenues and the other
at the intersection of St. Louis and Ohio Avenues. Allison and
Griffin each pled guilty to conspiring between June 2008 and
November 2010 to possess with intent to distribute and to
distribute 1 kilogram or more of heroin. Allison was sentenced
to a prison term of 288 months. Griffin received a sentence of
210 months. Their appeal raises three sentencing issues.
    The government concedes that the district court committed
reversible error at each sentencing by imposing discretionary
supervised release conditions without explaining why the
conditions for each defendant were reasonably related to the
sentencing factors of 18 U.S.C. § 3553(a). See United States v.
Siegel, 753 F.3d 705, 717 (7th Cir. 2014). “[T]he general rule with
regard to conditions of supervised release now requires that
they are to fit the peculiar circumstances of the defendant
being sentenced.” United States v. Sewell, 780 F.3d 839, 852 (7th
Cir. 2015). “And being part of the sentence, the imposition of
conditions of supervised release is subject to the further
requirements that ‘the court, at the time of sentencing, shall
state in open court the reasons for its imposition of the
particular sentence,’ … and ‘in determining the length of the
term and the conditions of supervised release, shall consider
the factors set forth in’ eight enumerated subsections of section
3553(a).” United States v. Thompson, 777 F.3d 368, 373 (7th Cir.
2015) (citing 18 U.S.C. §§ 3553(c), 3583(c)). We agree with the
parties that the case must be reversed and remanded for
Nos. 14-1508, -2002                                          3

resentencing so that the sentencing court can make a record of
the required considerations and findings.
    Allison contends that due process was compromised when
the sentencing judge pronounced Allison’s sentence, then
conferred with a probation officer and revised the prison term.
No legal error is demonstrated, much less one of constitutional
dimension. What occurred is that the judge misspoke (saying
240 months when he meant 24 years, which equals 288 months)
but caught himself, consulted with the probation officer, and
corrected his pronouncement of sentence. The record reflects
that the judge’s realization of his mistake occurred before he
spoke to the probation officer. The judge announced even
before their confab: “I’m going to amend that term of
imprisonment.” Allison Sentencing Tr., 83, Apr. 23, 2014, ECF
No. 21-2. After the sidebar discussion, the judge continued: “I
misspoke,” explaining that “It was my intention and is my
intention to sentence Mr. Allison to a term of imprisonment for
24 years. That would result in a sentence of 288 months.” Id.
There is nothing to suggest that the probation officer engaged
in any advocacy off the record from which the defense was
unfairly excluded, or that the lengthy explanation the judge
had previously given as his statement of reasons was not
intended to, and did not adequately support, the sentence of
288 months that he ultimately imposed. In any event, on
remand the sentencing judge will have a fresh opportunity to
state the sentence and the underlying rationale.
    Finally, both Allison and Griffin contend that the district
court used unreliable evidence when it attributed over 30
kilograms of heroin to the defendants for sentencing purposes.
In making the factual determinations to be relied on for
4                                            Nos. 14-1508, -2002

sentencing, a district court “may consider relevant information
without regard to its admissibility under the rules of evidence
applicable at trial, provided that the information has sufficient
indicia of reliability to support its probable accuracy.” U.S.S.G.
§ 6A1.3; see also United States v. Sandidge, No. 14-1492, 2015 WL
1777480, at *5 (7th Cir. Apr. 20, 2015); United States v. Hankton,
432 F.3d 779, 789 (7th Cir. 2005). Beyond the Sentencing
Guidelines, a defendant’s due process rights include being
sentenced on the basis of accurate information. United States v.
Bozovich, 782 F.3d 814, 817 (7th Cir. 2015). “In applying that
general principle, however, it is ‘well-established that a
preponderance of the evidence is all that is required for a
factual finding of drug quantity under the Sentencing
Guidelines, due process concerns notwithstanding.’” Id. at 818
(quoting United States v. Medina, 728 F.3d 701, 705 (7th Cir.
2013)).
   The standard of review on appeal is clear error, a standard
that has repeatedly been described as “highly deferential.”
Bozovich, 782 F.3d at 818; United States v. Longstreet, 567 F.3d
911, 924 (7th Cir. 2009); Hankton, 432 F.3d at 789. Reversal is
required only where the record creates a “definite and firm
conviction that a mistake has been made.” United States v.
Ramirez, No. 13-1013, 2015 WL 1654255, at *2 (7th Cir. Apr. 15,
2015).
   No clear error is demonstrated in Judge Darrah's drug
quantity computation. “Determining how much of a particular
drug a defendant possessed, over a lengthy period of time, is
not an exact science … . [A] district court is allowed to make
reasonable estimates of drug quantity based on the record
before it.” Sewell, 780 F.3d at 849. Having pled guilty to
Nos. 14-1508, -2002                                             5

participation in a conspiracy to distribute and to possess with
intent to distribute heroin, Griffin and Allison were
“accountable for all quantities of contraband with which [they
were] directly involved” and “all reasonably foreseeable
quantities of contraband that were within the scope of the
criminal activity that [they] jointly undertook.” U.S.S.G. § 1B1.3
cmt. 2.
    The district court found that both defendants were
responsible for more than 30 kilograms of heroin. Under the
2012 Sentencing Guidelines, Allison’s total offense level was
found to be 40, and with a criminal history category of V, this
yielded a Guidelines imprisonment range of 360 months to life.
Allison was sentenced to 288 months, six years below the
minimum of the Guideline range. Griffin’s Guidelines range
was 235 to 293 months, based on a total offense Level of 35 and
a criminal history category of IV. He was sentenced to 210
months.
    The finding of more than 30 kilograms of heroin is based on
the premise that the user quantity sold on the street was .2
grams of heroin and that this amount sold for $10. (The parties
call this a “blow.”) The government tells us that there were 13
“blows” per pack and seven packs per bundle. But there was
some confusion in the briefing because at points the
government refers to “.2 grams per pack.” See, e.g., U.S. Br. 18.
This discrepancy was discussed at oral argument and post-
argument briefing was ordered. In that briefing the
government indicates that its description of “.2 grams per
pack” was a mistake, and instead .2 grams is the weight of a
“blow.” In their supplemental briefing both Allison and Griffin
agree with the numerical building blocks of the drug quantity
6                                            Nos. 14-1508, -2002

computations. With that issue settled, here is the math as
found by the district court:
    Heroin Sales at Each Drug Spot:
    13 blows per “pack” = 13 x .2 = 2.6 g per pack
    7 packs per “bundle” = 7 x 2.6 = 18.2 g per bundle
    3 bundles per day sold at the St. Louis-Ohio drug spot =
     3 x 18.2 g = 54.6 g/day at the StL-Ohio spot
    4 bundles per day sold at the Chicago-Christiana drug
      spot = 4 x 18.2 g = 72.8 g/day at the Chi-Chr spot
    Defendant Allison:
    2 years at the StL-Ohio spot = 730 days
    54.6 g/day at the StL-Ohio spot x 730 days = 39.8 kg
    Defendant Griffin:
    1 year at the StL-Ohio spot = 365 days
    54.6 g/day at the StL-Ohio spot x 365 days = 19.9 kg
     PLUS
    7 months + 1 day at the Chi-Chr spot = 211 days
    72.8g/day at the Chi-Chr spot x 211 = 15.3 kg
    Griffin Total = 19.9 kg + 15.3 kg = 35.2 kg
    The math done by the district court is correct, and the only
issue is whether the evidence supports it. Griffin and Allison
challenge the district court’s reliance on the testimony of co-
defendants Jessica Ramey and Latoya Taylor. Their testimony
impacted the drug quantity assessment because it factored into
Nos. 14-1508, -2002                                                     7

the sentencing judge’s determination of the numbers of packs
and bundles sold at the two locations. Both witnesses had
stored at their apartments the daily allotment of heroin for
each location and were involved as both pack workers and
bundle runners in the drug operation in which Allison and
Griffin were higher-ups.1 Their testimony generally
demonstrated a credible familiarity with how the operation
worked. Minor inconsistencies between Taylor’s and Ramey’s
testimony do not add up to a failure of a preponderance of
reliable evidence.
    As to how many “bundles” of heroin were sold each day at
the two drug locations, Ramey testified that 4 bundles per day
was a typical total for the Chicago/ Christiana location and 4 to
5 bundles per day was typical for the St. Louis/Ohio location.
Taylor testified that anywhere from 3 to 9 bundles a day were
sold at the St. Louis/Ohio location. Ramey’s narrower range of
4 to 5 bundles falls within Taylor’s broader estimated range. In
any event, the court’s drug quantity calculation was done
using the most conservative figure of 3 bundles per day sold at
the St. Louis/Ohio location. The district court’s computations
based on 3 bundles per day at one location and 4 at the other
were conservative in view of Ramey’s and Taylor’s testimony
about larger numbers of bundles often being sold in a day’s
time.
   The court’s findings that 54.6 grams were sold per day at
the St. Louis/Ohio location and 72.8 grams at the

1
  Pack workers sell blows on the street. Bundle runners receive bundles of
heroin from those (such as Griffin and Allison) who package the heroin for
sale, and pass packs on to the pack workers.
8                                          Nos. 14-1508, -2002

Chicago/Christiana location were also conservative when
judged in view of other evidence. The testimony of Ramey and
Taylor was not the only evidence of drug quantity in the
record, which included Allison’s statements to law
enforcement in July 2009 and November 2010, admissions in
connection with all six defendants’ guilty pleas, and
information from drug seizures and controlled buys.
    Quantities of 150 grams and 120 grams are referenced in
both Allison’s and Griffin’s plea agreements in contexts
suggesting that those amounts represented a single day’s
inventory for sale at the two drug spots. Allison boasted in his
statements to law enforcement about $5,000 in sales at each
location. If a $10 blow is .2 grams, then $5,000 in sales is 100
grams sold at each location. Allison had further told law
enforcement that the “owner” of the two drug locations
supplied about 50 grams of uncut heroin for sale each day, and
when packaged for street sales that amount would produce
about 10 bundles of heroin. What’s more, co-defendant
Edmund Forrest’s statement reported sales of $6,000 per day
at the St. Louis/Ohio location and $3,000 per day at the
Chicago/Christiana location. At $10 per .2 g blow, that’s 120
g/day and 60 g/day, respectively. Although these various
estimates differ from one another and from the figures the
district court used, they show that the government’s daily sales
estimates (adopted by the district court) are relatively
conservative and more than supported by a variety of
information before the court.
   “Determining drug quantities under the Sentencing
Guidelines is often difficult, and district courts may make
reasonable though imprecise estimates based on information
Nos. 14-1508, -2002                                               9

that has indicia of reliability.” Bozovich, 782 F.3d at 818. Griffin
and Allison demonstrate no error in the sentencing court’s use
of suitably reliable information in calculating reasonable
estimates of the quantity of heroin attributable to each of them.
     In light of our ruling above that a remand is necessary so
that the judge can better explain the reasons for the conditions
of supervision, the only remaining issue is what the scope of
the remand should be. This court has recently observed that its
decisions requiring reconsideration of supervised release
conditions, but finding no other error, have sometimes resulted
in limited remands and sometimes not. United States v. Kappes,
782 F.3d 828, 866 (7th Cir. 2015). Kappes goes on to note that
there “might properly be an interplay between prison time and
the term and conditions of supervised release,” so that the
resentencing on remand should not be limited to the term and
conditions of supervised release, but the sentencing judge
should be free to “alter the prison term and/or other conditions
to ensure that the purposes of deterrence, rehabilitation, and
protecting the public are appropriately furthered by the overall
sentence.” Id. at 867.
    Even more recently we held: “Prison and fine, prison and
restitution, and also prison and supervised release can as
we’ve just noted be substitutes as well as complements. So if in
this case on remand the judge narrows any of the conditions of
supervised release or shortens their duration, he may wish to
reexamine the prison sentence that he imposed … .“ United
States v. Downs, No. 14-3157, 2015 WL 2058735, at *2 (7th Cir.
May 5, 2015).
10                                       Nos. 14-1508, -2002

   We now follow Kappes and Downs and remand for full
resentencing. If the judge chooses on remand to narrow or
broaden the terms of supervision he may also review and alter
the terms of incarceration as well.
   We therefore AFFIRM the district court’s drug-quantity
determination, but VACATE the judgment of the district court
and remand the case for resentencing consistent with this
opinion.